—Order, Supreme Court, New York County (M. Stecher, J.), entered April 23, 1984, denying motion for preliminary injunction but extending plaintiffs’ exclusive period to purchase shares for 10 days, is unanimously modified, on the facts and in the exercise of discretion, to the extent that the extension of plaintiffs’ exclusive period to purchase shares allocated to their units at the discounted price set forth in the offering, as set forth in the second decretal paragraph in the order appealed from, and as extended by order of this court of May 15, 1984, is further extended until 90 days after the date of the order determining this appeal, or 15 days after the decision in the recently completed trial of this case, whichever is earlier, and the order is otherwise affirmed, without costs.
We are not prepared to say that the case is entirely free from doubt. In view of the fact that the trial of the case has actually been held, we think the balance of hardship tips in favor of continuing the period of plaintiffs’ exclusive right to purchase the shares allocated to their units for a reasonable time, so that the rights of the parties may be determined on the full exploration of the facts which only a trial can afford. (Cf. Fine v 77 East 12th Owners, 100 AD2d 809.) However, time is important and the parties should be encouraged to bring the case to a prompt determination; we have therefore set time limits for the extension. Concur — Silverman, J. P., Bloom, Fein, Milonas and Kassal, JJ.